                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 THEODORE W. HIDGON,                              ) Case No. 1:18-cv-2447
                                                  )
                Petitioner                        ) Judge Dan Aaron Polster
                                                  )
        v.                                        ) OPINION AND ORDER
                                                  )
 DAVID W. GRAY,                                   )
                                                  )
                Respondent.                       )
                                                  )


       Before the court is the Report and Recommendation of Magistrate Judge James R. Knepp

II in the above-entitled action (Doc. # 12). Pending is a petition for a writ of habeas corpus filed

pursuant to Title 28, United States Code section 2254. Respondent has filed an answer/return of

writ and has moved to dismiss the petition.

       In a well-written, thorough opinion, the Magistrate Judge examined each of Petitioner’s

thirteen claims for relief and concluded that the Respondent’s motion to dismiss Theodore W.

Higdon’s habeas corpus petition be granted on the basis that: 1) the Petitioner has not shown

entitlement to equitable tolling; 2) the attached journal articles regarding DNA testing fail to

show the Petitioner is actually innocent; and 3) the Petitioner’s conviction was also supported by

the victim’s own testimony, and therefore the Petitioner does not satisfy the standard of showing

that no reasonable juror would find him guilty beyond a reasonable doubt. Petitioner has filed

Objections to the Magistrate Judge’s Report and Recommendation (Doc. # 14).

       The Court has reviewed the Magistrate Judge’s Report and Recommendation and agrees

with the conclusions therein. Higdon’s objection still fails to articulate an extraordinary
circumstance, other than difficulty of accessing the law library or reliance on advice of inmate

law clerks, that would justify equitably tolling the statute of limitations, and he has failed to

explain why he waited 22 months after the state court proceedings concluded to return to federal

court. The Court hereby OVERRULES Petitioner’s Objections (Doc. # 14) and adopts the

Report and Recommendation in full. Respondent’s motion to dismiss the petition is

GRANTED.

       Accordingly, the Petitioner’s motion for a writ of habeas corpus pursuant to 28 U.S.C. §

2254 is DENIED.

       IT IS SO ORDERED.


                                                   /s/ Dan Aaron Polster Sept. 18, 2019___
                                                   Dan Aaron Polster
                                                   United States District Judge




                                                  2
